Citation Nr: 9910224	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hiatal hernia, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to a temporary total rating based on 
hospitalization from October 29, 1995, to November 9, 1995, 
under the provisions of 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
April 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO certified for appeal to the Board a June 
1997 rating decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hiatal hernia.  
However, the veteran had perfected his appeal as to a 
February 1996 rating decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hiatal hernia and 
denied service connection for a bilateral leg condition.  
Therefore, both these issues are before the Board.

For the reasons discussed below, the Board finds that the 
veteran has filed a notice of disagreement with the denial of 
a temporary total rating based on hospitalization for 
service-connected disability in March 1997, thereby 
initiating an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  At the hearing 
and shortly thereafter, the veteran submitted additional 
evidence.  As he has waived the RO's consideration of this 
evidence, the case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1998).

The issues of entitlement to service connection for hiatal 
hernia and a bilateral leg condition, as well as entitlement 
to a temporary total rating under 38 C.F.R. § 4.29, are the 
subjects of the REMAND herein.  


FINDINGS OF FACT

1.  The RO found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for hiatal hernia in a July 1995 rating decision.  The 
veteran was notified of this decision in July 1995 and did 
not appeal.

2.  Since July 1995, the following evidence has been 
received:  (1) the veteran's contentions, including those 
raised at personal hearings in December 1996 and February 
1999; (2) VA outpatient treatment records and hospitalization 
records covering the period February 1995 to March 1998; (3) 
service medical records; (4) a lay statement from C.S.; (5) a 
letter from a VA physician at the VA Medical Center (VAMC) in 
Asheville, North Carolina, dated in April 1997; (6) medical 
records from Paul Lepage, M.D., dated in September 1997; and 
(7) letters from Dr. Lepage dated in September 1997 and 
February 1999.

3.  The evidence received since July 1995 is new and 
material.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision that found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for hiatal hernia is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for hiatal hernia is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for various 
gastrointestinal complaints, and diagnoses of probable peptic 
ulcer and duodenal ulcer were rendered.  However, it was 
noted that x-rays did not support the diagnosis of ulcer, and 
an attempt to conduct gastroscopy was unsuccessful.  Upon VA 
examination in 1956, the veteran complained of a burning 
stomach and epigastric pain.  An upper gastrointestinal 
series was negative.  The diagnosis was history of duodenal 
ulcer with minimal objective findings.  The veteran was 
granted service connection for this condition in 1956, and it 
was evaluated as zero percent disabling.

In 1977, the veteran filed a claim for service connection for 
a hiatal hernia.  The RO requested his outpatient treatment 
records from VA hospitals in Salisbury and Winston-Salem, 
North Carolina.  Both hospitals responded that they had no 
records of any treatment of the veteran.  He was hospitalized 
at the VA hospital in Asheville, North Carolina, from May to 
June 1977 for hiatal hernia repair with a Belsey procedure.  
A September 1977 rating decision denied service connection, 
finding that many gastrointestinal series had failed to show 
evidence of hiatal hernia. 

In 1989, the veteran again filed a claim for service 
connection for a hiatal hernia.  He submitted VA records 
dated from April to June 1977 regarding the hiatal hernia 
repair discussed above.  The RO informed him in a February 
1989 letter that he had to submit new and material evidence 
to reopen his claim.  The veteran submitted a notice of 
disagreement in March 1989.  The RO informed him in a March 
1989 letter that the appeals period had expired for the 1977 
rating decision, and his notice of disagreement could not be 
accepted since a VA determination had not been made on his 
claim.

In 1995, the veteran filed a claim for an "increased 
rating" for his service-connected hiatal hernia.  He 
submitted VA treatment records dated from March to November 
1977, which regarded the hiatal hernia repair discussed 
above.  In March 1977, he reported a 22-year history of 
intermittent problems with reflux esophagitis and 
regurgitation of undigested food.  The diagnosis was hiatal 
hernia, rule-out peptic ulcer, gallbladder disease, and 
esophageal diverticulations.  Gastroscopy in May 1977 showed 
a small hiatal hernia and no evidence of any esophagitis, 
gastritis, or ulcer disease.  It was noted after the surgery 
that the veteran was doing well.  The veteran also submitted 
VA records dated in February 1995, which showed his report 
that his hiatal hernia had returned.  An upper 
gastrointestinal series showed recurrence of cardio-
esophageal hiatal hernia, distal esophagitis, and no peptic 
ulcer disease.

A July 1995 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for hiatal hernia.  The veteran was 
notified of this decision in July 1995 and did not appeal.

In January 1996, the veteran requested that the RO reopen his 
claim for service connection for hiatal hernia.  He submitted 
duplicates of his service medical records.  He also submitted 
VA records dated from February 1995 to January 1996, which 
showed treatment for a hiatal hernia.  He was hospitalized 
from October to November 1995 for Nissen fundoplication for 
recurrent hiatal hernia.  It was noted that after the 1977 
hiatal hernia surgery, his symptoms had returned in 
approximately 1981.  

A February 1996 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for hiatal hernia.  
The RO subsequently obtained the veteran's VA medical records 
covering the period February 1995 to February 1996, which 
were mostly copies of the records previously submitted by the 
veteran.  An upper gastrointestinal series with barium 
swallow conducted after the 1995 surgery showed that there 
was no leakage outside the esophagus.  

In October 1996, the veteran submitted VA medical records 
covering the period May to September 1996.  In July 1996, he 
continued to complain of gastrointestinal symptoms, and it 
was noted that an upper gastrointestinal series in February 
1996 had shown no evidence of peptic ulcer disease.  The 
veteran also submitted a lay statement from a former co-
worker, C.S., which indicated that the veteran used to watch 
what he ate and drank when they worked together between 1961 
and 1972.  The veteran would often vomit and use antacids.  

In December 1996, the veteran had a personal hearing at the 
RO.  He testified that he had stomach pain during service, 
but the doctors could not find anything wrong with him.  He 
stated that he underwent a procedure during service where a 
tube was inserted into his throat, and he began bleeding.  He 
testified that he was told at the VA Hospital in Oteen in 
1956 that he had an ulcer.  He stated he was also provided 
medication by the VAMC in Winston-Salem during the 1960s.  He 
testified that he continued to have gastrointestinal symptoms 
after service until his surgery in 1977.  He stated that he 
was told at that time he did not have an ulcer.  After the 
surgery, his symptoms returned in 1981.  At his hearing, the 
veteran submitted additional evidence, consisting of copies 
of VA hospitalization records from October to November 1995 
and VA treatment records from February 1995 to February 1996.  

In a March 1997 statement, the veteran argued that he never 
had an ulcer during service and that the hiatal hernia was 
misdiagnosed.  In May 1997, he submitted a letter from the 
physician at the VAMC in Asheville that was treating him for 
gastroesophageal reflux disease.  It was noted that the 
veteran underwent repeat surgery in February 1996, with 
improvement in his symptoms.  Barium contrast examinations of 
the upper gastrointestinal tract had been performed in 
February 1995, November 1995, and February 1996.  No 
ulceration of the duodenum or stomach had ever been shown.  
Also, the veteran offered no history of gastric (stomach) or 
duodenal ulcer.  

In November 1997, the veteran submitted medical records from 
Paul Lepage, M.D., dated in September 1997.  The veteran 
complained of mid epigastric abdominal pain.  A gallbladder 
ultrasound had shown questionable thickened walls and a 
contracted gallbladder.  An upper gastrointestinal series 
with small bowel follow through was normal.  An 
esophagogastroduodenoscopy was also normal and showed that 
the Nissen fundoplication was intact and functional.  A 
gastric emptying study was normal.  A cholecystokinin 
stimulated hepatobiliary scan suggested chronic cholecystitis 
and biliary dyskinesia.  The veteran was hospitalized for 
repair of multiple incisional hernias along the abdominal 
wound and cholecystectomy.  A letter from Dr. Lepage dated in 
September 1997 indicated that the veteran appeared to have a 
multiple year history of severe gastroesophageal reflux 
disease and not peptic ulcer disease.  It was noted that the 
upper gastrointestinal series and esophagogastroduodenoscopy 
were normal without stigmata of prior ulcer disease.  

In February 1999, the veteran had a personal hearing before 
the Board.  He maintained that an ulcer was misdiagnosed 
during service.  His testimony regarding his symptoms and 
treatment during service and since his separation from 
service was consistent with that discussed above.  He argued 
that all the medical evidence showed that his hiatal hernia 
was incurred during service.  He submitted copies of the 
letter from a VA physician dated in April 1997 and records 
from Dr. Lepage.

After his hearing, the veteran submitted additional evidence 
to the Board, consisting of VA medical records dated from May 
1995 to March 1998 and a letter from Dr. Lepage dated in 
February 1999.  The VA records showed no pertinent treatment 
for hiatal hernia.  Dr. Lepage felt that the veteran's 
diagnosis was hiatal hernia with significant reflux 
esophagitis and not peptic ulcer disease.  Dr. Lepage stated 
that this was a misdiagnosis during the veteran's military 
service. 


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a July 1995 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for hiatal hernia.  A letter 
from the RO, advising the veteran of that decision and of 
appellate rights and procedures, was issued in July 1995.  
The veteran did not appeal this decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to July 1995 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the July 1995 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions, including those raised at personal 
hearings in December 1996 and February 1999; (2) VA 
outpatient treatment records and hospitalization records 
covering the period February 1995 to March 1998; (3) service 
medical records; (4) a lay statement from C.S.; (5) a letter 
from a VA physician at the VAMC in Asheville, North Carolina, 
dated in April 1997; (6) medical records from Dr. Lepage 
dated in September 1997; and (7) letters from Dr. Lepage 
dated in September 1997 and February 1999.

To the extent that the veteran contends that he currently has 
a hiatal hernia that was incurred during service, this 
evidence is not new.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the July 1995 rating decision and is not new for purposes of 
reopening a claim.

The service medical records submitted by the veteran were 
duplicates of service medical records associated with the 
claims file at the time of the July 1995 rating decision.  
This evidence is therefore not new for purposes of reopening 
a claim.

The rest of the evidence received since July 1995, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has a hiatal hernia that was incurred 
during military service.

The Board concludes that the veteran has submitted material 
evidence.  Diagnostic tests have shown no evidence that the 
veteran ever had an ulcer, which was the condition diagnosed 
during service.  Dr. Lepage concluded that this was a 
misdiagnosis and that the veteran actually had a hiatal 
hernia with reflux esophagitis.  His opinion is supported by 
the veteran's treating VA physician who indicated that the 
veteran offered no history consistent with gastric or 
duodenal ulcer.  This evidence bears directly and 
substantially upon the pertinent issue regarding this claim 
(i.e., that the veteran incurred a hiatal hernia during 
service).  These physicians' statements provide plausible 
evidence that the veteran's inservice gastrointestinal 
symptoms were not due to an ulcer but to a hiatal hernia. 

The new evidence submitted by the veteran is so significant 
that it must be considered in order to fairly decide the 
merits of his claim, and this evidence is therefore material 
evidence.  Accordingly, the new and material evidence serves 
to reopen the veteran's claim for service connection for 
hiatal hernia.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for hiatal hernia, the 
claim is reopened, and, to that extent, the appeal is 
allowed.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims. 

Hiatal hernia

Having reopened the claim, the Board finds that further 
development is necessary for a fair decision in this case.  

First, it appears from the claims file that not all of the 
veteran's VA treatment records have been obtained.  The 
veteran has indicated that he received treatment for his 
gastrointestinal disorder at the VAMC in Oteen in 1956.  The 
VA physical examination in 1956 was conducted at the VAMC in 
Oteen, North Carolina, and it is possible that the veteran 
received additional treatment at that facility thereafter.  
Furthermore, it is indicated in the letter from a VA 
physician that the veteran underwent additional 
gastrointestinal surgery in February 1996.  Those 
hospitalization records are not associated with the claims 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Second, it is appropriate to provide the veteran a VA 
examination.  Although Dr. Lepage rendered an opinion that 
the inservice diagnosis of ulcer was incorrect, there is no 
indication that he reviewed the veteran's service medical 
records or any other medical evidence prior to rendering this 
opinion.  It is therefore necessary that a medical examiner 
review the claims file, including the veteran's service 
medical records, and render an opinion as to the etiology of 
his current gastrointestinal disorder(s).  The Board does not 
currently have sufficient medical evidence upon which to base 
a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Service connection for a bilateral leg condition

First, it is necessary to provide the veteran a VA physical 
examination.  His service medical records showed treatment 
for complaints of leg pain, and diagnoses were shin splints 
and pulled ligaments.  His VA treatment records showed 
current diagnoses of thermal dysesthesias, "restless legs," 
small fiber neuropathy, painful dysesthesias, and symmetrical 
dysesthesias consistent with peripheral neuropathy.  Nerve 
conduction velocity and electromyography studies in September 
1995 were consistent with bilateral lower lumbar (L5-S1) 
radiculopathy, most likely residual from old back surgery, 
and there was no evidence of peripheral neuropathy.  However, 
in September 1996, it was indicated that the veteran's 
symptoms were unrelated to his prior back surgery since, 
based on the veteran's history, his symptoms predated the 
surgery and continued unaffected.  In January 1996, a VA 
physician stated that if the veteran's symptoms were 
documented in his service medical records, as they seemed to 
be from the 1955 records that were reviewed, then service 
connection for painful dysesthesias was reasonable.  Based on 
the above, it is necessary that a VA examiner review the 
veteran's service medical records and render an opinion as to 
whether he currently has a bilateral leg condition that is 
related to his military service.  See Colvin, 1 Vet. App. at 
175; Santiago, 5 Vet. App. at 292.

Second, there are additional records that the RO should 
attempt to obtain.  The medical evidence suggests that the 
veteran's current leg condition is due to lumbar 
radiculopathy from back surgery conducted in 1992.  The 
veteran has indicated that Dr. McCorkle performed this 
surgery.  These records may be relevant to the veteran's 
claim, especially in determining the etiology of his current 
leg condition.  Therefore, an effort to obtain them is 
warranted.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Temporary total rating under
38 C.F.R. § 4.29

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In January 1997, the veteran filed a claim for a temporary 
total rating based on hospitalization from October 29, 1995, 
to November 9, 1995, for a hiatal hernia.  On March 8, 1997, 
the RO informed him that this claim had been denied since he 
was not service-connected for hiatal hernia.  On March 20, 
1997, the RO received a statement from the veteran indicating 
that he disagreed with the RO's decision dated March 8, 1997, 
regarding his claim for service connection for hiatal hernia.  
This document, filed at the RO, would be timely as a notice 
of disagreement with the March 1997 decision.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, and 
to include complete hospitalization 
records, from (a) the VA Medical Center 
in Oteen, North Carolina, for all 
treatment since 1956, and (b) from the VA 
Medical Center in Asheville, North 
Carolina, for all treatment since 1996.  
Associate all requests and records 
received with the claims file.

2.  Ask the veteran to list the names and 
addresses of all medical providers that 
have treated him for his stomach and leg 
conditions since his separation from 
service.  He should also provide complete 
information regarding the back surgery 
conducted by Dr. McCorkle in 1992.  He 
should complete the appropriate releases 
for all listed facilities, so that the RO 
may request these records.  If the RO is 
unable to obtain any referenced private 
medical records, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  After obtaining as many of the above 
listed records as possible, schedule the 
veteran for VA examinations with the 
appropriate specialists to evaluate his 
hiatal hernia and leg condition.  The 
claims file and a copy of this remand are 
to be made available to the VA examiners 
for review, and the examiners should 
indicate in the reports that he or she 
examined the claims folder.

(a) Hiatal hernia:  All tests deemed 
necessary by the examiner should be 
conducted to determine the nature and 
etiology of the veteran's hiatal hernia.  
The examiner should discuss the prior 
medical evidence and integrate the 
previous findings and diagnoses with any 
current findings.  

Prior to rendering the following opinion, 
the examiner should specifically review 
the veteran's service medical records, 
including hospitalization records; the 
report of the VA examination conducted in 
1956, including the upper 
gastrointestinal series; medical records 
from Paul Lepage, M.D., including a 
February 1997 letter from Dr. Lepage; and 
VA treatment and hospitalization records 
dated in 1977 and from 1995 to the 
present.  The examiner is asked to 
express an opinion as to whether it is as 
likely as not that the veteran's current 
hiatal hernia/esophagitis is related to 
his military service, including treatment 
for an ulcer.  The complete medical 
rationale for any opinion is to be 
provided.

(b) Leg condition:  All tests deemed 
necessary by the examiner should be 
conducted to determine the nature and 
etiology of any current leg disorder.  
The examiner should discuss the prior 
medical evidence and integrate the 
previous findings and diagnoses (i.e., 
thermal dysesthesias, "restless legs," 
small fiber neuropathy, painful 
dysesthesias, symmetrical dysesthesias 
consistent with peripheral neuropathy, 
and lumbar radiculopathy) with any 
current findings.  

Prior to rendering the following opinion, 
the examiner should specifically review 
the veteran's service medical records; 
the VA treatment records from 1995 to the 
present; and any records obtained 
regarding the veteran's back surgery in 
1992.  The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran currently has a 
bilateral leg condition that is related 
to his military service, including the 
inservice diagnoses of shin splints and 
pulled ligaments.  The complete medical 
rationale for any opinion should be 
included in the report.

4.  Thereafter, review the claims folder 
and ensure that the examination reports 
include fully detailed descriptions and 
all opinions requested.  If any report 
does not, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claims for service connection 
for hiatal hernia and a bilateral leg 
condition, with consideration of the 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

6.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a 
temporary total rating based on 
hospitalization from October 29, 1995, to 
November 9, 1995, under the provisions of 
38 C.F.R. § 4.29.  Notify the veteran 
that, if this issue is not resolved to 
his satisfaction, he must file a timely 
and adequate substantive appeal, and 
notify him of the time limit within which 
he must do so, in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

